Citation Nr: 1120695	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-07 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to June 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Houston, Texas VARO.  In his March 2008 Form 9 substantive appeal, the Veteran requested a hearing before the Travel Board; however, in a February 2009 statement, he withdrew the hearing request. 

The issues of service connection for disabilities of the back, neck, and left and right shoulders are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A left hip disability was not manifested in service and has not been shown at any time during the pendency of this claim.


CONCLUSION OF LAW

Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  A July 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in August 2006, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not made any specific allegation challenging the adequacy of the VA examination.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service treatment records (STRs) are silent for any complaint regarding the left hip.  On May 1979 separation examination, the Veteran denied having any arthritis, rheumatism, or bursitis.  He noted that he had "broken both legs about 2 years ago in a car wreck" and had re-injured the left leg in airborne training.  The left hip was not mentioned.  

The Veteran's expressed theory of entitlement to the benefit sought is one of secondary service connection.  He contends that he developed a left hip disability secondary to service-connected left knee disability.  His service connected disabilities do include degenerative arthritis with osteochondritis of the left knee, rated 30 percent (after convalescence following arthroplasty); and residuals of left knee incisions, rated 0 percent (as well as a left ankle disability rated 10 percent).

On November 1999 private treatment, the Veteran reported multiple traumas after a motor vehicle accident.  X-rays of the cervical spine revealed that normal vertebral body alignment was maintained, and an osteophyte formation was noted at C5-6. There was no complaint, treatment, or diagnosis regarding the left hip.  

Private treatment records from August 2000 through January 2001 note the Veteran complained of pain to the neck, shoulders and upper back, due to the 1999 motor vehicle accident.  There was no mention of any complaints, treatment, or diagnosis regarding the left hip.

On January 2002 private treatment, the Veteran reported that cold weather bothered his hip; the record does not specify whether it was the left or right hip.

An August 2002 decision of the Social Security Administration found the Veteran to be disabled due to degenerative joint disease of the left knee, degenerative disc disease of the cervical spine, major depressive disorder, posttraumatic stress disorder, and borderline intellectual functioning.  There was no mention of any complaint or disability regarding the left hip.

VA treatment records from 2004 through 2005 note the Veteran complained of ongoing pain to the neck, back, and shoulders.  There was no mention of any complaint, treatment, or disability regarding the left hip.

On August 2006 VA examination, the diagnoses included bilateral subacromial bursitis and bilateral biceps tendonitis; chronic left ankle sprain; degenerative arthritis with osteochondritis of the left knee; cervical disc degenerative disease status post surgical fusion with anterior stabilization and chronic lumbar strain.  There was no diagnosis for the left hip; the examiner found "no pathology to render a diagnosis".  The examiner noted again that "no pathology was found on physical examination of the left hip".
On November 2006 VA treatment, the Veteran complained of knee, hip, and ankle pain.  No assessment was given regarding the hip.

On December 2007 VA treatment, the Veteran complained of pain in the lower back and left thigh and leg.  The primary pain diagnosis was sacroiliac pain, for which he underwent a sacroiliac joint injection.

On February 2008 VA treatment, the Veteran complained of left lateral hip pain and lower back pain, as well as history of neck surgery with pain for the previous two months.  The impression was of history of low back pain and history of cervical spine surgery and intermittent numbness of the bilateral upper extremities times two months.

A June 2008 VA examination did not address the left hip.  

It is not shown or suggested in the record that a left hip disability was manifested in service, and the Veteran does not allege otherwise.  Consequently, service connection for a left hip disability on the basis that it became manifest in service (and persisted) is not warranted.  

As was noted above, the Veteran's theory of entitlement to this benefit is that he developed a left hip disability secondary to his service connected left knee disability.  A threshold requirement in substantiating a claim of secondary service connection (as also a claim of direct service connection) is that there must be competent evidence that the Veteran/claimant actually has (during the pendency of the claim has had) the disability for which service connection is sought.  See 38 C.F.R. § 3.310.  The claims file is entirely devoid of any medical evidence that the Veteran has a left hip disability.  When he was examined by VA for such disability (in August 2006), the examiner indicated there was no pathology on which a diagnosis of a left hip disability could be based.  The Veteran is not competent to establish a diagnosis of the claimed  left hip disability by his own opinion, as this is not a situation where the diagnosis may be established by lay evidence:  The disability is not one capable of diagnosis by lay observation (e.g., a fracture); the Veteran is not reporting a contemporaneous diagnosis (as there is none); and the Veteran does not describe symptoms supporting a later diagnosis (once again, a left hip disability has not been found).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Without evidence of a chronic left hip disability manifesting at any time during the pendency of the claim, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left hip disability.  Accordingly, it must be denied. 


ORDER

Service connection for a left hip disability is denied.


REMAND

On review of the record the Board found that further development of the evidence is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2010).

Regarding the claims of service connection for disabilities of the back, neck, and both shoulders, the Veteran alternately claims that they are secondary to his service-connected left knee disability.  38 C.F.R. § 3.310 provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disability will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor #3 above (indication that the claimed disability may be associated with service or [as here] with another service-connected disability), the United States Court of Appeals for Veterans Claims has stated that this element establishes a "low threshold" requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In August 2006, the Veteran was afforded a VA examination for the claimed disabilities.  Following a physical examination, the diagnoses were bilateral subacromial bursitis and bilateral biceps tendonitis; chronic left ankle sprain; degenerative arthritis with osteochondritis of the left knee; cervical disc degenerative disease status post surgical fusion with anterior stabilization and chronic lumbar strain.  The examiner opined that the left ankle condition (which was service connected by the October 2006 rating decision on appeal) was due to the left knee osteoarthritis because the condition "started after treatment of the left knee and has resulted in abnormal weight bearing to the ankle causing stress to the ligaments".  The examiner opined (with no further explanation) that "the other listed complaints are not due to the left knee arthritis".  Notably, the probative value of a medical opinion rests in part on the explanation of rationale for the opinion.

In June 2008, following (new) contentions by the Veteran that his claimed disabilities were incurred in airborne training in service, he was afforded a VA examination to assess the claimed disabilities of the back, neck, and shoulders.  The diagnoses were: status post anterior cervical fusion C5-C6-C7; degenerative disk disease of the lumbar spine; and chronic left trapezius strain and spasm.  The examiner found no evidence of chronic bicipital tendonitis or bilateral shoulder bursitis; the only shoulder symptom found was a chronic left trapezius muscle spasm, which the examiner opined was a consequence of cervical spine disease; no pathology of the shoulder itself was found.  The examiner opined that the Veteran's claimed conditions of cervical spine disease, lumbar strain, and bilateral shoulder bursitis/biceps tendonitis were "not caused by or a result of his three weeks of airborne training in 1979."  The examiner noted that more likely etiologies for the claimed conditions "are the more common etiologies for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices and post-service occupation".  The examiner opined that subjective complaints, symptoms, stated medical history and responses during the physical examination from the Veteran were deemed out of proportion to the documented medical record, clinical tests and reports, and known pathophysiology of the diagnosed conditions.  The June 2008 VA examiner did not address the Veteran's alternate (secondary service connection) theory of entitlement.

In a secondary service connection claim, the increase (if any) in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease must be shown by medical evidence.  Because the August 2006 and June 2008 VA examiners did not adequately address whether the service-connected left knee disability aggravated the Veteran's claimed disabilities of the back, neck, and both shoulders, another VA nexus examination is necessary.

Furthermore, records of any VA evaluation or treatment the Veteran has received for his claimed disabilities of the back, neck, or both shoulders are constructively of record, and would be pertinent evidence that must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete updated clinical records (any not already associated with the claims file) of all VA treatment the Veteran has received for disabilities of the back, neck, and/or either shoulder.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the etiology of his claimed disabilities of the back, neck, and both shoulders, and in particular whether they resulted from his activities in  service and whether or not they are related to (were caused or aggravated by) his [service-connected] left knee disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's back, neck, and right and left shoulder disability entities.

b)  For each diagnosed disability entity of the back, neck, and/or each shoulder, what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that each disability is due to the Veteran's activities in service or was either (i) caused or (ii) aggravated by (increased in severity due to) a service-connected disability?  The discussion of rationale for the opinion offered should include explanation as to why the disability is attributed to the etiology specified, which citation to clinical findings and or medical texts, as appropriate. 

c)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, any diagnosed disability entity of the back, neck, and/or either shoulder, the examiner should also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the left knee disability and the level of severity existing after the aggravation occurred.  The examiner must explain the rationale for all opinions.  

3.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


